la-m-ooa/W--£V>                                                      FILED IN COUKl U!" vrrc^\-*
                                                                                                                                           1
Appellate Docket Number:
                                                                                                            12th Court ofApp?Hr rHgtr?ct
Appellate Case Style:           .                                                                                                    j
 -STOlxl                Vs     OtofciU                                                                                DEC 29 m       I
Companion Case No.:                                                                                                   TYLER TEX/
                                                                                                             CATHY S. LUS^, UlERK |


Amended/corrected statement:                      DOCKETING STATEMENT (Civil)
                                             Appellate Court:
                                      (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                             II. Appellant Attorney(s)

PI Person Q Organization (choose one)                                    [T] Lead Attorney
                                                                         First Name:

First Name: /I iSr\UjUi                                                  Middle Name:

Middle Name: | QjL-                                                      Last Name:


Last Name: ^)TDKJL                                                       Suffix:

                                                                         Law Firm Name:
Suffix:

ProSe: 0f                                                                Address 1:

                                                                         Address 2:

                                                                         City:

                                                                         State:     Texas                        Zip+4:

                                                                         Telephone:                                    ext.
                                                                         Fax:

                                                                         Email:

                                                                         SBN:


III. Appellee                                                            IV. Appellee Attorney(s)

[^Person       0 Organization (choose one)                                       Lead Attorney
                                                                         First Name:

First Name: /\ I 1IaO                                                    Middle Name:

Middle Name:      a                                                      Last Name:

Last Name: lO A 514 HlJ                                                  Suffix:

Suffix:      y                                                           Law Firm Name:

ProSe: 0                                                                 Address 1:

                                                                         Address 2:

                                                                         City:

                                                                         State:     Texas                         Zip+4:
                                                                         Telephone:                                    ext
                                                                         Fax:

                                                                         Email:

                                                                         SBN:

                                                                Pagel of 7
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case):

Date order or judgment signed: [Q I J t» | | *-{                          Type ofjudgment:    licjill iff d\6M^5SAA
Date notice ofappeal filed in trial court:     jzi 7 X•* I I"-T
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal of appealable order: [•TYes |~| No
If yes, pleasespecify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):            • Yes Q'No
                                                   LZNo
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or ChildProtection? (See TRAP 28.4):            • Yes        No


Permissive? (See TRAP 28.3):                  DYes [^No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                      • Yes QNo
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes [J No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?         •       Yes [J No
Judgment or order disposes of all parties and issues: •          Yes • No
Appeal from final judgment:                               Qies • No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?       Yes QNo

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                0Ves
                                        es •       No              Ifyes, date filed: | tl / 3 l_l / 1*-4-
Motion to Modify Judgment:           DYes DNo                       Ifyes, date filed:
Request for Findings of Fact         QYes QNo                       If yes, date filed:
and Conclusions of Law:
                                     •Yes      •   No               If yes, date filed:
Motion to Reinstate:
                                     •   Yes •     No               If yes, date filed:
Motion under TRCP 306a:

Other:                               • Yes QNo
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:     HTes •         No              If yes, date filed:

Contest filed in trial court:       •Yes      0 No                 If yes, date filed:

Date ruling on contest due:

Ruling on contest: • Sustained           •   Overruled             Date of ruling:

                                                                    Page 2 of 7
VIII. Bankruptcy

Has any party to the court's judgment filed for protection inbankruptcy which rnight affect this appeal?    • Yes •'No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court And Record


Court: <34<irii JtJ<d< OlSfr Oj.                                    Clerk's Record:

County:                                                             Trial Court Clerk:    0 District •     County
Trial Court Docket Number (Cause No.): IL+ - GU I V>                Was clerk's record requested?       ["vfYes     ] No
                                                                    Ifyes, date requested: &QJL- at Li 14*
Trial Judge (who tried or disposed of case):                        If no, date it will be requested:
First Name: fililbA                                                 Were payment arrangements made with clerk? QYes fTNo
Middle Name:                                                        (Note: No request required under TRAP 34.5(a),(b))
LastName: f\&T(L\i(UL
Suffix:

Address 1: U H) UKi lIuJU
Address 2 :

City:
State:    Texas                       Zip + 4:
Telephone:                              ext.

Fax:

Email:




Reporter's or Recorder's Record:

Is there a reporter's record?          • Yes •No
Was reporter's record requested?       QYes Pi No
Was there a reporter's record electronicallyrecorded? • Yes p-fNo
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? pj Yes            No




                                                              Page 3 of 7
    ~J Court Reporter                        "2 CourtRecorder
•     Official                           •     Substitute



First Name:

Middle Name:

Last Name:

Suffix:

Address 1:

Address 2:

City:
State:     Texas                      Zip + 4:
Telephone:                              ext.                                                                                 Add Another
                                                                                                                               Reporter
Fax:

Email:


X. Supersedeas Bond

Supersedeas bond filed: • Yes •'No               If yes, date filed:
Will file: DYes •fNo

XI. Extraordinary Relief

Will you request extraordinary relief(e.g. temporary or ancillary relief) from this Court?              • Yes Q'No
If yes, briefly state the basis for your request:



XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)

Should this appeal be referred to mediation?          |—, y     r?rKta

If no, please specify:                                                     /
Has the case beenthrough an ADR procedure? QYes •                      No
If yes, who was the mediator?
What type of ADR procedure?
At what stagedid the case go through ADR? • Pre-Trial                  •       Post-Trial   •   Other
If other, please specify:

Type of case?
Give a briefdescription of the issueto be raised on appeal, the reliefsought, and the applicable standardfor review, if known (without
prejudice to the rightto raise additional issues or request additional relief):



How was the case disposed of? lU/J QaL l1£ Cl 11> M *S5/M .
Summary of reliefgranted, including amount of money judgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                       Page 4 of 7
Attorney's fees (trial):
Attorney's fees (appellate):
Other:

If other, please specify:



Will you challenge this Court's jurisdiction?    • Yes QNo
Does judgment have language thatoneor more parties "take nothing"?          • Yes •'No
Doesjudgment have a MotherHubbard clause? QYes •"'No
Other basis for finality?
Rate the complexity ofthe case (use 1 for least and 5 for most complex): Ql Q2 Q3 Q4 Q5
Please make myanswer to the preceding questions known to other parties in thiscase.           • Yes •    No
Can the parties agree on an appellate mediator? • Yes •""No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                    Fax                        Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters

List any pendingor past related appeals beforethis or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five(45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?            •    Yes •-No

Do you authorize the Pro Bono Commfttee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?    I IYes [vJ-tno
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health andHuman Services Federal Poverty Guidelines?              •   Yes fyfNo

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? • Yes [Xj No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature



OJjmJ J)u) A tMil                                                                         Date: U / X4j l*f
Signarare of counsel (or pro se party)




Printed Name:    /[\fiajd [uu%ri)^                                                        State Bar No.




Electronic Signature:
    (Optional)




                                                               Page 6 of 7
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all partiesto the trial
court's order or judgment as follows on


OlJJiuJJIti) Atihaj                                                       Electronic Signature:
Signature of counsel (or pro se party)
                                                                                (Optional)

                                                                          State Bar No.:
Person Served

Certificate of ServiceRequirements (TRAP 9.5(e)): A certificateof service must be signed by the person who made the service and must
state:

                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:

Manner Served:


First Name:

Middle Name:

Last Name:

Suffix:

Law Firm Name:

Address 1:

Address 2:

City:
State     Texas                      Zip+4:
Email:

If Attorney, Representing Party's Name:




                                                                 Page 7 of 7